Title: From James Madison to George W. Erving, 27 December 1804 (Abstract)
From: Madison, James
To: Erving, George W.


27 December 1804, Department of State. “I have received the enclosed papers [not found] from Mr. Jacob Smith of Rhode Island, representing the very extraordinary conduct of the Governor of St. Helena, respecting his Ship Richmond, & the extensive injury which will insue from it, should she even be restored on her arrival in England. If the affair should be brought before the Courts of Justice, and you can re[n]der any service to Mr. Smith, without incurring a pecuniary responsibility of the U: States, you will be pleased to yield him your assistance. I have not recommended it in the first instance to the Minister, because it is most probable that the business will be transacted in the Courts, but if it should, in any shape it may assume, stand in need of his interposition, you will of course communicate with him.”
